DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/10/2022 has been entered. Claims 2-13 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection, 112(b) rejection of claims 1-13 and the 103 rejection of claims 1-12 previously set forth in the Final Office Action mailed 04/13/2022.

Allowable Subject Matter
Claims 2-13 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 13 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a device for fractional flow reserve determination as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a device for fractional flow reserve determination, the device comprising: 
the device comprising: a processor configured to: 
determine, using a plurality of boundary conditions, a fractional flow reserve based on the three-dimensional model and the calculated blood flow, wherein the plurality of boundary conditions comprises a boundary condition associated with the distal vessel segment, wherein the boundary condition is determined using the diameter of the proximal vessel segment, wherein, the diameter of the proximal vessel segment is approximated using a diameter of a catheter, as recited in claim 13.
Claims 2-12 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Acting SPE, Art Unit 3793